DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination (RCE)
The RCE filed March 28, 2022 is hereby acknowledged.
Response to Arguments
Applicant’s arguments, see pages 7-9, filed March 28, 2022, with respect to claims 1, 3-8, 10-15, 16-23 have been fully considered and are persuasive.  The rejections of claims 1, 3-8, 10-15, 16-23 under 35 U.S.C. 103 have been withdrawn.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8, and 10-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  		
Claim 1 recites a step of  “waking up responsive to the one or more mechanical vibration inputs detected by the low-power signal conditioning module and the piezoelectric diaphragm transducer microphone, a sound/voice processing module, wherein the sound/voice processing module is configured to detect vibratory patterns for vehicle entry; detecting, via the sound/voice processing module, a vibratory pattern through the vehicle window, wherein a sequence of a portion of the vibratory pattern is indicative of a number, and the sequence is associated with a same first digit delay intervening the one or more mechanical vibration inputs…” [emphasis added]
The application as originally filed does not provide written description of a sound/voice processing module configured to detect a sequence of a portion of a vibratory pattern which is indicative of a number and associated with a same first digit delay intervening one or more mechanical vibration inputs.  The detailed description recites that a sound/voice processing module (110) is configured to detect vibratory patterns associated with a voice input.  A vibration processing module (125) is disclosed as capable of detecting a vibratory pattern through the vehicle window wherein a sequence of a portion of the vibratory pattern is indicative of a number, and the sequence is associated with a same first digit delay intervening the one or more mechanical vibration inputs as claimed.  There is no disclosure in the detailed description to support the claim recitation of a sound/voice processing module being configured to process a sequence of a portion of the vibratory pattern is indicative of a number, and the sequence is associated with a same first digit delay intervening the one or more mechanical vibration inputs, thus the newly added claim limitations are considered new matter.
Claims 3-7 are rejected by virtue of their respective dependency on claim 1.
Claims 8 and 10-14 recite a system that corresponds to the method of claims 1 and 3-7 and are rejected for the same reasons detailed above.
Claims 15-20 recite an apparatus that corresponds to the method of claims 1 and 3-7 and are rejected for the same reasons detailed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniell L Negron whose telephone number is (571)272-7559. The examiner can normally be reached Mondays through Fridays between the hours of 9AM and 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIELL L. NEGRON
Primary Examiner
Art Unit 2699



/Daniell L Negron/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        April 22, 2022